Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 1 of 8




                                 U NITED STATES D ISTRICT COURT
                                 SOUTHERN D ISTRICT OF FLOIUDA
                                  CaseNo.15-20169-CR-MART1NEZ(s)

    U NITED STA TES OF AM ERICA



    AN DRES POIkFIR IO ROD RIGU EZ,

                  D efendant.
                                           /

                                        PLEA AGREEM EN T

           TheUnitedStatesofAmericaandAndresPofirioRodriguez(hereinafterreferredtoasthe
    t'defendant')enterintothefollowingagreement:
               The defendantagrees to plead guilty to Count 1 ofthe indictm ent,w hich chargesthe

    defendant w ith Conspiracy to K idnap a Person in a Foreign Country,in violation of Title 18,

   UnitedStatesCode,Section9b6(a).
           2. This Office agrees to seek dism issalof Counts 2 and 3 ofthe indictm ent,as to this

    defendant,aftersentencing.

               Thedefendantisaw arethatthe sentence w illbe iluposed by thecourtafterconsidering

   theFederalSentencing GuidelinesandPolicy Statements(hereinafter''Sentencing Guidelinbsn).
   The defendant acknow ledges and understands thatthe courtw illcom pute an advisory sentehce

    underthe Sentencing Guidelinesand thatthe applicable guidelinesw illbedeterm ined by the court

    relying in pal4 on the resultsofaPre-sentenceInvestigation by the court'sprobation office,w hich

    investigation w illcom m ence afterthe guilty plea hasbeen entered. The defendantisalso aw are

   that,under certain circum stances,the courtm ay departfrom the advisory sentencing guideline

   range that ithas com puted,and m ay raise or low erthat advisory sentence tm derthe Sentencing
                                                     ej                     .r .
                                                       0't.)h-          / I 1
Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 2 of 8




    Guidelines. The defendantisfurther aw are and understandsthatthe courtisrequired to consider

    the advisory guideline range determined underthe Sentencing Guidilines,butisnotbound to

    im posethatsentence;thecourtisperm itted to tailorthe ultim ate sentence in lightofotherstatutory
                                                                  '
             j

    concerns, and such sentence m ay be either m ore severe or less severe than the Sentencing

    Guidelines' advisory sentence!      K now ing these facts, the defendant understands and
    t
    acknow ledgesthatthecoul'thasthe authority to im pose any sentencew ithin and up to thestatutory

    m axim um authorized by law forthe offensesidentified in paragraph 1 and thatthe defendantm ay

    notw ithdraw the plea solely asa resultofthe sentence im posed.

           4. The defendantalso understandsand acknowledjesthat,asto Count1,thecourtm ay
    im pose a statutory m aximum term of up to life im prisonm ent. The courtm ust also im pose a

    stam tory m axim um term of supefvised release of five years and m ay im pose a fine of up to

    $250,000.
           5. The defendantfurtherunderstands and acknow ledgesthat,in addition to any sentence

    imposed underparagraph 4 ofthisagreem ent,aspecialassessm entin theamountof$100willbe
    imposed on the defendant. The defendant agrees that any specialassessm entim posed shallbe

   paid atthe tim e ofsentencing.

                 The Office of the United States Attorney for the Southern D istrict of Florida

    (hereinafterflofficen)reservesthe.rightto inform thecourtand theprobation officeofa1lfacts
   pertinent to the sentencing process,includipg a11relevant inform ation concerning the offenses

    com m itted,w hether charged or not, as w ell as concerning the defendant and the defendanfs

   background. Subjectonlytotheexpresstermsofanyagreed-uponsentencingrecommendations
Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 3 of 8




          contained in thisagreem ent,thisOffice fulherreservesthe rightto m ake any recom m endation as

          to thequality and quantity ofpunishm ent.

                      The United States agrees thatitw illrecom m end at sentencing thatthe courtreduce

          by '
             two levels the sentencing gtiideline levelapplicable to the defendant's offense,purspantto

          Section 3E1.1(a) ofthe Sentencing Guidèlines,based upon the àefendant's recognition and
          am nnative and tim ely acceptance of personal responsibility. This Office further agrees to

          recom m end thatthe defendantbe sentenced atthe low end ofthe guideline range,asthatrange is

          determ ined by the Court. Ifatthetim e ofsentencing the defendant's offense levelisdeterm ined

          to be 16 orgreater;the governm entw illm akea m otion requesting an additionaloneleveldecrease

  .
      .   pursuanttoSection3E1.1(b)oftheSentencingGuidelines,statingthatthedefendanthasassisted                '




          authoiities in the investigation or prosecution of his own m isconduct by tim ely notifying

          authorities of his intention to enter a plea of guilty,thereby perm itling the governm entto avoid

          preparing for trial and perm itting the governm ent and the court to allocate their resources

          efficiently. The United States,however,w illnot be required to m ake this m otion and these

          recommendationsifthe defendant:(1)failsorrefuses.to make afull,accurate and complete
          disclosure to the probation office ofthe circum stancessurrounding the relevantoffense conduct;

          (2)is found to have misrepresented-factsto the governmentpriorto entering into thisplea
          agreement;or(3)commitsanymisconductafterenteringintothispleaagreement,includingbut
          notlim ited to com m itting a staz
                                           teorfederaloffense,violating any term ofrelease,orm aking false

          statem entsorm isrepresentationsto any governm entalentity profficial.

                 8.     Thepartiesagreetojointly recommend thatthe Coult pursuantto 18U.S.C.j
                                                                  .
                                                                  h
          3553($,shouldimposeasentencethatisbelow theadvlsoryguidelineréngebasedonthenature
Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 4 of 8




    and circum stances of the offense,provided thatthe advisory guideline range determ ined by the

    Courtis168-210months'orhigher. Thepartiesagreetojointlyrecommendadownwardvariance
    ofthe equivalentofthree levels;which w ould resultin an advisory guideline range of 121-151

    m onths. This paragraph does not prevent the defendant from requesting a larger dow nward

    variance. The defendantunderstandsand acknow ledgesthatthe Courtis underno obligation to

    im pose a;sentencethatisbelow theadvisory guidelinesrange.

           9.     The defendantagreesthathe/she shallcooperate fully with thisOffice by:(a)
    providingtruthfulandcompleteinformationandtestimony,andproducinjdocuments,recordsand
    otherevidence,whencalleduponbythisOftsce,whetherininterviews,beforeagrandjury,orat
    anytrialorotherCoul'tproceeding;(b)appearingatsuchgrandjuryproceedings,hearings,trials,
    andotherjudicialproceedings,apd atmeetings,asmayberequired bythisOffice;and (c)
    requested by this Office,working in an undercover role under the supervision of, and in

    com pliance w ith,1aw enforcem entofficersand ggents. ln addition,the defendant agrees thathe

    w illnotprotectany person orentity through false inform ation orom ission,thathew illnotfalsely

    impl
       M
        icateanyperson orentity,andtha!yhethathewillnotcommitany fuqhercrimes.
                                                            .



                  This Office reserves the rightto evaluate the nature and extentofthe defendant's

    cooperation and to m ake that cooperation,or lack thereof,known to the Courtat the tim e.of

    sentqncing. IfinthesoleandunreviewablejudgmentofthisOfficethedefendant'scooperation
    isofsuchqualityaàdsignificancetotheinvestigationorprosecutionofothercriminalmattersas
    to w arrantthe Court's doknw ard departure from the advisory sentencing range calculated under

    the Sentencing G uidelines and/or afly applicable p inim um m andatory sentence,this Office m ay

    m ake a m otion priorto sentencing pursuantto Section 5K 1.1 ofthe Sentencing Guidelinesand/or
Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 5 of 8




   '
       Title18,UnitedStatesCode,Section3553($,orsubsequenttosentencingpursuanttoRule35of
       the FederalR ules of Crim inalProcedure,inform ing the Courtthat the defendant has provided

       substantial assistance and recom m ending that the defendant's sentence be reduced. The

       defendantunderstands and agrees,how ever,thatnothing in thisagreem entrequires thisOffice to

       file any such luotions,and thatthis Office's assessm ent of the quality and significance of the

       defendant'scooperation shallbebinding as itrelatesto the appropriateness ofthis Office's filing

       ornon-filing ofa rrtotion to reduce sentence.

                     The defendantunderstandsand acltnowledgesthatthe Coul'tisunderno obligation

       to granta m otiop forrçduction ofsentencefiled by thisOffice. ln addition,thedefendantfurther
                            -   .




       understand; and acknow ledges that the Courtis under no obligation of any type to reduce the

       defendant's sentence because ofthe defendant's cooperation.

              12.      The defendant also agrees that the defendant shall assist this Office in all

       proceedings,whetheràdministrativeorjudicial,involvingtheforfeituretotheUnitedStatesofall
       rights,title,and interest,regardlessoftheirnatureorfolqn,in al1assets,including realand personal

       property,cash and otherm onetary instrum ents,w herever located,w hich the defendantor others
                                                               1
                                                               ..


       to hisknow ledge have accpm ulated as a resultofillegalactivities. Such assistance w illinvolve

       anagreementon'defendant'sparttotheentryofanorderenjoiningthetranjferorencumbranceof
       assetswhich maybeidentifiedasbeingsubjçcttoforfeiture. Additionally,defendantagreesto
       identifyasbeingsubjecttoforfeitureallsuchassets,andtoassistinthetransferofsuchproperty
       to the United States by delivery to this O ffice upon this Office's request, >1l necessary and

       appropriatedocumentqtion with respectto said assets,including consentstofùrfeiture,quitqlaim
Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 6 of 8




    deeds and any and a11other docum ents necessary to deliver good apd m arketable title to said
      @            ,                .



    property.

           13. D efendahtrecognizesthatpleading guilty m ay have consequencesw ith respectto the

    deféndant's im m igration statusifthe defendant isnota natural-born citizen ofthe United States.

    Underfederallaw,abroadrangeofcrimesareremovableoffenses,including theoffensets)to
    which defendant is pleading guilty. In addition,under certain circum stances,denaturalization

    m ay also be a consequence ofpleading guilty to a çrim e. Rem oval,denaturalization,and other

    immigration consequences arethe subjectofa separateprèceeding,however,and defendant
    understandsthatno one,includipg thedefendant'sattorney orthe Coul't,can predictto a certainty

    the ei-
          fect ofthe defendant's conviction on the defendant's immigration status. befendant
    nevertheless affirm s that the defendant w ants to plead guilty regardless of any im m igration

    consequences thatthe defendant's plea m ay entail,even if the consequence is the defendant's

    denaturalization and autom atic rem ovalfrom the U nited States.

           14.    The defendaht is aw are thatTitle 18,U nited States Code,Section 3742 and Title
                                                                       .     1
    28,United StatesCode,Section 1291afford thedefendanttherightto appealthesentenceim posed

    inthiscase. Acknowledgingthis,in exchangeforthqundeqakiizgsm adebytheUnited Statesin
    thisplea agreem ent,the defendanthereby waivèsal1rights conferred by Sections3742 and 1291

    to appealany sentence im posed,including any restitution order,orto appealthem annerin which

    the sentence w asimposed,unlessthesentence exceedsthem axim um penuitted by statute oristhe

    result of an upw ard departure and/or an upward variance from the advisory guideline range that

    the Court establishes at sentencing. The defendant further understands that nothing in this

    agreem entshallaffectthe governm ent'srightand/orduty to appealassetforth in Title 18,United


                                                   6
Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 7 of 8




    StatesCode,Section 37421)and Title28,United StatesCode,Section 1291. However,ifthe
    United States appeals the defendant's sentence pursuantto Sections 37421)'and 1291,the
    defendantshallbereleased from the above waiverofappellate rights. By signing thisagreem ent,
    the defendant acknofw ledgesthatthe defendant has discussed the appealw aiver setforth in this

    agreçm entw ith the defendant'sattorney. The defendantfurtheragrees,togetherw ith this Office,

    to requestthatthe Courtentera specific finding thatthe defendant'sw aiverofhisrightto appeal

    the sentence im posed in this case wasknow ing and voluntary.

           15.    The defendantfurtherhereby waives allrightsconferred by Title 28,U nited States

    Code,Section 1291toassertany claim that(1)thestatutets)towhichthedefendantispleading
    guiltyis/areunconstitmional;and/or(2)theadmittedconductdoesnotfallwithinthescopeofthe
    statutets)ofconviction.
           16.    The defendantis aware thatthe sentence hasnotyetbeen determ ined by the court.

    The defendantalso isawarethatany estim ateoftheprobablesentencingrangeorsentencethat

    the defendant m ay receive, whether that estim ate com es from the defendant's attorney, the

    governm ent,ör the probation office, is a prediction, not a prom ise,ànd is not binding on the

    governm ent, the probation office or the coul'
                                                 t. The defendant understahds further that any

    recom m endation thatthe govermnentm akestothe courtasto sentencing,w hetherpursuantto this

    agreem ent or otherwise, is not binding on the court and the court m ay disregard the

    l-ecomm endation in its entirety. The defendant understands and acknow ledges, as previously

    acknow ledged in paragraph 3 above,thatthe defendantm ay notw ithdraw hisplea based upon the

    coul-t's decision not to accept a sentencing recom m endation m ade by the defendant, the

    government,orarecommendationmadejointlybyb0ththedefendantandthegovernment.
Case 1:15-cr-20169-JEM Document 240 Entered on FLSD Docket 09/25/2019 Page 8 of 8




           17. This is the entire agreem ent and understanding between the United States and the

   defendant. Thereareno'
                        otheragreem ents,prbmises,representations,orunderstandings.
                                                ARIANA FAJARD O ORSIIAN
                                                UN ITED STATES ATTORN EY


   Ilat
      e:V > .
            //f                          By:
                                                      .



                                                BRIXN DOB
                                                          -
                                                              *                         -




                                                ASSISTA               TED STA TES ATTORN EY


             :4wr,
                 //f                      By:
                                                FRANK A.P IET0,ESQ.
                                                ATTORN EY OR DEFEN DA NT

                                            a    j                <           '+
                                                                               N           ..
   Date:            f                     By:                                      .
                                                                                       j-..: us .   w
                                             ANDRESPORFIRJO RODRIGUEZ
                                             D EFEND ANT




                                                  8
